United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spartanburg, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1278
Issued: March 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 11, 2018 appellant filed a timely appeal from a March 5, 2018 merit decision and
an April 11, 2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).1

1

The Board notes that during the pendency of this appeal, OWCP issued a July 9, 2018 decision which modified
the March 5, 2018 merit decision currently on appeal. OWCP continued to deny the claim based on causal
relationship, and on November 5, 2018 it issued two separate decisions. In the first decision, it vacated its July 9,
2018 decision, and in the second decision it accepted appellant’s traumatic injury claim for right elbow lateral
epicondylitis. However, OWCP’s July 9 and November 5, 2018 decisions are null and void as the Board and OWCP
may not simultaneously exercise jurisdiction over the same issue(s). 20 C.F.R. §§ 501.2(c)(3), 10.626; see, e.g.,
Lawrence Sherman, 55 ECAB 359, 360 n.4 (2004).

Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish an injury in the
performance of duty on January 22, 2018, as alleged; and (2) whether OWCP properly denied
appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 22, 2018 appellant, then a 53-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, she injured her right arm when she lifted a package
incorrectly. She was reportedly working at her case when the injury occurred. Appellant did not
lose any time from work.
By development letter dated January 29, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It specifically noted that the evidence was
insufficient to establish that the January 22, 2018 incident occurred as alleged. OWCP advised
appellant of the factual and medical evidence necessary to establish her claim and provided a
questionnaire for completion. It afforded her 30 days to provide the necessary factual information
and medical evidence.
In a January 30, 2018 examination note, Donna V. Wright, a nurse practitioner, related that
on January 22, 2018 appellant was picking up a package with both hands at work when she felt a
burning feeling radiating up her arm to her elbow. She reviewed appellant’s history and conducted
an examination of appellant’s right upper extremity. Ms. Wright diagnosed right elbow and right
wrist pain.
On February 6, 2018 appellant underwent several magnetic resonance imaging (MRI)
scans of her right wrist, elbow, and forearm.4

2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional evidence on appeal. The Board’s Rules of Procedure provides:
“The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20
C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal.
Id.
4

A right wrist MRI scan report showed diffuse arthritis and degenerative changes of the scapholunate and the
lunotriquetral ligaments, mild arthritic changes of the carpus, mild degenerative arthritis of the thumb carpometacarpal
(CMC) joint, mild arthropathy at the pisiform-triquetral joint, and increased fluid within the flexor compartment
tendon sheaths, which may indicate tenosynovitis. A right elbow MRI scan report demonstrated medial and lateral
epicondylosis and nonspecific edema within the dermal fat. A right forearm MRI scan report showed no significant
forearm abnormalities.

2

In a February 14, 2018 work status note, Dr. Elisa Katemba, a Board-certified family
practitioner, indicated diagnoses of pain in the right elbow, right wrist, upper arm joint, and
forearm joint.
By decision dated March 5, 2018, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that the January 22, 2018 incident occurred as
alleged. It explained that she failed to respond to OWCP’s January 29, 2018 development letter
and request for a detailed statement regarding how the alleged injury occurred. OWCP also noted
that appellant failed to submit sufficient medical evidence to establish a diagnosed condition
causally related to the alleged incident.
On March 26, 2018 appellant requested reconsideration.
OWCP received a March 20, 2018 work capacity evaluation (Form OWCP-5c) and work
status form report by Ms. Wright. Ms. Wright indicated diagnoses of right elbow lateral
epicondylitis, right wrist tenosynovitis, right wrist pain, and upper arm and forearm pain. She
noted that appellant could work with restrictions.
By decision dated April 11, 2018, OWCP denied reconsideration of the merits of
appellant’s claim. It determined that the evidence submitted was irrelevant to the issue of whether
appellant established a factual basis for her claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
In order to determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.8
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

5
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

3

time, place, and in the manner alleged.9 Second, the employee must submit evidence, to establish
that the employment incident caused a personal injury.10 An employee may establish that the
employment incident occurred as alleged, but fail to show that his or her disability or condition
relates to the employment incident.11
An employee’s statement alleging that an injury occurred at a given time and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive evidence.12
Moreover, an injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.13 An employee has not met his or her burden of proof to establish
the occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged injury,
and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an
employee’s statement in determining whether a prima facie case has been established.14
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on January 22, 2018, as alleged.
In her Form CA-1, appellant related that on January 22, 2018 she experienced right arm
pain when she picked up a package the wrong way, however, she did not submit a detailed account
of the alleged injury or any additional corroborating factual evidence describing how she sustained
an injury on January 22, 2018. The Board has found that such a vague recitation of facts does not
support a claimant’s allegation that a specific event occurred to cause a work-related injury.15
By letter dated January 29, 2018, OWCP informed appellant that the evidence it had
received was insufficient to establish that she experienced the January 22, 2018 employment
incident as alleged. It asked appellant to complete an attached questionnaire describing what event
or incident occurred on January 22, 2018 and explain how the alleged incident caused the alleged
injury. Appellant, however, did not respond to OWCP’s development letter. She neither presented
evidence regarding the specific mechanism of injury nor alleged that she experienced a specific

9

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

10

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

11

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

12

D.B., 58 ECAB 529 (2007); Gregory J. Reser, 57 ECAB 277 (2005).

13
Joseph H. Surgener, 42 ECAB 541, 547 (1991); Gene A. McCracken, Docket No. 93-2227 (issued
March 9, 1995).
14

Betty J. Smith, 54 ECAB 174 (2002).

15

See M.B., Docket No. 11-1785 (issued February 15, 2012).

4

event, incident, or exposure at a definite time, place, and manner.16 As appellant has not provided
a factual statement describing in detail the January 22, 2018 incident alleged to have caused the
claimed conditions, the Board finds that she has not met her burden of proof.17 As she did not
establish an incident as alleged, the Board need not discuss the probative value of the medical
evidence submitted.18
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.19
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.20
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.21 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.22 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.23
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, and did not advance a relevant legal argument not previously considered by OWCP. It
16

See Betty J. Smith, 54 ECAB 174 (2002).

17

S.J., Docket No. 17-1798 (issued February 23, 2018).

18

Tracey P. Spillane, 54 ECAB 608 (2003).

19

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

20

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
21

20 C.F.R. § 10.607(a).

22

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

23

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

5

therefore properly determined that her request did not warrant a review of the merits of the claim
based on the first and second requirements of section 10.606(b)(3).24
In support of her reconsideration request, appellant submitted a work capacity evaluation
form and work status form dated March 20, 2018 by Ms. Wright, a nurse practitioner. The Board
notes that OWCP denied appellant’s traumatic injury claim because she failed to submit a
statement describing how the alleged injury occurred on January 22, 2018. As the medical reports
from Ms. Wright fail to address the alleged January 22, 2018 incident or provide other information
to describe how appellant’s alleged injury occurred, they are irrelevant to the issue on
reconsideration. The Board notes that the submission of evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.25 Therefore, OWCP
properly determined that her request did not warrant a review of the merits of the claim based on
the third requirement of section 10.606(b)(3).
The Board finds that as appellant has not met any of the regulatory requirements, OWCP
properly declined her request for reconsideration of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).26 Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on January 22, 2018, as alleged. The Board also finds that OWCP properly
denied appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).

24

See S.M., Docket No. 17-1899 (issued August 3, 2018).

25

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

26
A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the April 11 and March 5, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

